OPINION.
Van Fossan:
It not appearing that the overassessment arose upon the denial of a claim in abatement of an additional assessment, the Board has no jurisdiction of the appeal as to 1923. See Cornelius Cotton Mills, 4 B. T. A. 255.
*1226The decision of the question as to 1924 involved in this proceeding is governed by the Board’s decisions in Appeal of Charles Colip, 5 B. T. A. 123, and Walter A. De Camp v. Commissioner, 6 B. T. A. 897.
Reviewed by the Board.

Judgment will he entered dismissing as to 1923, and for the respondent as to 1921¡..